Title: To Thomas Jefferson from Jacob Crowninshield, 27 March 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Salem 27th March 1805
                  
                  Having received from you far greater attentions than I was any way intitled to, and having a sincere disposition to give my best services in support of your Administration I had determined previous to leaving Washington to accept the appointment with which I had been honored, almost at every sacrifice, and I then flattered myself I should be able to surmount all the obstacles which seemed opposed to my speedy return. It is now about ten days since I joined my family in Salem and I am truly sorry to inform you that I find Mrs. Crowninshield in so low a state of health that it would be quite unsafe for her to undertake a journey even for the distance of a few miles from home. During the whole winter while I was absent she has been in very ill health, she has been confined to the house for some time past and is now seldom able to leave the room, and it is painful for me to add from the nature of her complaint I could have little hope that she would soon recover her health even if the journey to the South could be attempted, and to Seperate myself from her in her present situation will be impossible, indeed I am bound by every consideration not to leave her during her sickness.
                  Surrounded with a family of young children, with ardent attachments to a retired life and with a sincere conviction that her happiness is deeply involved in the determination Mrs. C. would have consented at any time with great reluctance to the removal from Masstts. still I believe it would have been in my power to overcome every objection, if her health had been even tolerably good but it is unfortunately so much the reverse of this that I am compelled to remain with her, and of course to give up all thoughts of visiting Washington during the present Summer.
                  I have not come to a precipitate determination but I have calmly and deliberately considered the subject, and finding I can not enjoy the company of my wife and children in Washington I am reduced to the necessity of informing you that I can not accept the office lately assigned to me, I beg you at the same time to be assured that I make this communication with deep regret, and I hope when I have the pleasure of seeing you again I shall be able to convince you that I have acted as I ought to, and as most men would have done who were placed in a similar situation. I will now only tender my sincere acknowledgments and request permission to express my best wishes for your health and happiness, and with assurances of the highest esteem and respect 
                  I subscribe myself your devoted and obliged servt.
                  
                     Jacob Crowninshield 
                     
                  
               